Case 19-23923-GLT   Doc 57   Filed 01/13/20 Entered 01/13/20 15:19:27 Desc Main
                             Document     Page 1 of 2
                                                                     FILED
                                                                     1/13/20 11:16 am
                                                                     CLERK
                                                                     U.S. BANKRUPTCY
                                                                     COURT - WDPA
Case 19-23923-GLT   Doc 57   Filed 01/13/20 Entered 01/13/20 15:19:27   Desc Main
                             Document     Page 2 of 2
